Per Curiam:
That Washington A. Comly was a trespasser and brought upon himself the misfortune which befell him is not doubtful. Nothing could be more obvious than that the railroad did not intend that passengers should reach its station by the way and in the manner he chose to adopt. The ditch and the character of the ground were, of themselves, sufficient notice of this fact; but,, in addition, the wire fence under which he had to stoop to reach the point of the accident was a positive warning that in passing-it he assumed every risk that might possibly occur on his way to the train which he intended to board.
*372Under these circumstances the court was unquestionably right in directing the nonsuit.
. The judgment is affirmed.